DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craft (US 4,321,706).

Claim 1: Craft discloses a circuit (Fig.1) for use with a phase-locked loop (32) including a voltage-controlled oscillator (16), comprising: 
a first delay line (42, which may be a coaxial delay line; see col.4,3-6 and col.11,34-36) coupled to an output of said VCO (via power splitter 36; see Fig.1); and 
a first combiner (phase detector 38, which is a mixer; see col.10,5-12) having a first input coupled to an output of said first delay line (via 44), a second input coupled to said output of said 

Claim 11: Craft discloses a method of operating a circuit (Fig.1) for use with a phase-locked loop (32) including a voltage-controlled oscillator (16), comprising: 
receiving an output signal from said VCO (e.g. at 42, via power splitter 36);
delaying said output signal (via delay line 42) to produce a first delay signal (output of 42); 
combining said first delay signal with said output signal to produce a combined signal (phase shifted delay signal is combined at mixer/phase detector 38 with the phase shifted output via 40; phase shifted signals being combined meets this limitation when it is read in light of the specification, where in the instant invention, multiple elements are between the oscillator output and the combiner, including a frequency multiplier 765, a buffer/isolator 780, and a phase shifter 783); and 
providing said combined signal to a control input of said VCO (via 20 and 24; see Fig.1).

Claim 2: Craft discloses a phase shifter (40) coupled between said output of said VCO and said second input of said first combiner (see Fig.1).
Claim 3: Craft discloses wherein said phase shifter is configured to be adjusted to null said output of said first combiner when a phase of said output of said VCO is temporally aligned with said output of said first delay line (see col.10,18-26, where “the phase shift provided by stepped phase shifter 40 causes the signal, Vd
Claims 4 and 14: Craft discloses wherein said phase-locked loop includes a phase detector (28) with a first input coupled to said output of said VCO (via 26) and an oscillator (68) including a piezoelectric crystal (col.15,25-26) coupled to a second input of said phase detector (see Fig.1).
Claims 5 and 15: Craft discloses wherein said control input of said VCO is further coupled to a low-pass filter (30; col.9,40-41) with an input coupled to an output of said phase detector (see Fig.1).
Claims 6 and 16: Craft discloses an adder/subtractor (24) with a first input coupled to an output of said low-pass filter (see Fig.1) and a second input coupled to said output of said first combiner (via 20), an output of said adder/subtractor being coupled to said control input of said VCO (see Fig.1).
Claims 10 and 20: Craft discloses wherein said first combiner is configured to perform an operation by forming a product of said first input of said first combiner and said second input of said first combiner to produce said output thereof (combiner 38 may be a double balanced mixer or one of various conventional devices that approximate an ideal multiplier circuit, thus performing an operation by forming a product of the first input and the second input; see col.10, 5-10).
Claim 12: Craft discloses providing an adjustment of a phase associated with said output signal (via 40; see Fig.1).
Claim 13: Craft discloses wherein said providing said adjustment comprises nulling said combined signal when said phase of said output signal is temporally aligned with said first delay signal (see col.10,18-26, where “the phase shift provided by stepped phase shifter 40 causes the d, provided by phase detector to 38 to be substantially equal to zero at each frequency selected”; see also col.12,21-34).

Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEC Corp (JPH06-291645A, of record and hereinafter “NEC”).

Claim 1: NEC discloses a circuit (Fig.2) for use with a phase-locked loop (100) including a voltage-controlled oscillator (1), comprising: 
a first delay line (8; see [0009]) coupled to an output of said VCO (1); and 
a first combiner (mixer 10) having a first input coupled to an output of said first delay line (see Fig.2), a second input coupled to said output of said VCO (via 9), and an output coupled to a control input of said VCO (via 12, 11, and 3).

Claim 11: NEC discloses a method of operating a circuit (Fig.2) for use with a phase-locked loop (100) including a voltage-controlled oscillator (1), comprising: 
receiving an output signal from said VCO (at 8);
delaying said output signal (via delay line 8; see [0009]) to produce a first delay signal (output of 8); 
combining said first delay signal with said output signal to produce a combined signal (the delay signal output at 8 is combined with a phase shifted version of the output signal from 9 at 10; phase shifted signals being combined meets this limitation when it is read in light of the specification, where in the instant invention, multiple elements are between the oscillator output 
providing said combined signal to a control input of said VCO (via 12, 11, and 3).

Claims 2 and 12: NEC discloses a phase shifter (9; see [0009]) coupled between said output of said VCO and said second input of said first combiner (see Fig.2).
Claims 3 and 13: NEC discloses wherein said phase shifter is configured to be adjusted to null said output of said first combiner when a phase of said output of said VCO is temporally aligned with said output of said first delay line (see the last sentence of paragraph [0007] and paragraph [0011]).
Claims 10 and 20: NEC discloses wherein said first combiner is configured to perform an operation by forming a product of said first input of said first combiner and said second input of said first combiner to produce said output thereof (10 being a mixer that multiplies the signals provided at its input; see [0011]).

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacMullen et al. (US 5,963,098, of record and hereinafter “MacMullen”).

Claim 1: MacMullen discloses a circuit (Fig.4) for use with a phase-locked loop (“for use with a PLL” is an intended use of the circuit, which MacMullen is capable of, e.g. utilizing the crystal oscillator output of Fig.4 as a reference signal for a PLL) including a voltage-controlled oscillator (10 being a voltage controlled crystal oscillator), comprising: 
a first delay line (34) coupled to an output of said VCO (10); and 


Claim 11: MacMullen discloses a method of operating a circuit (Fig.4) for use with a phase-locked loop (“for use with a PLL” is an intended use of the circuit, which MacMullen is capable of, e.g. utilizing the crystal oscillator output of Fig.4 as a reference signal for a PLL) including a voltage-controlled oscillator (10, a VCXO), comprising: 
receiving an output signal from said VCO (via 16);
delaying said output signal (via delay line 34) to produce a first delay signal (output of 34); 
combining said first delay signal with said output signal to produce a combined signal (the delay signal output at 34 is combined with the signal received from the output of 16 via mixer 36; a derived output signal being combined meets this limitation when it is read in light of the specification, where in the instant invention, multiple elements are between the oscillator output and the combiner, including a frequency multiplier 765, a buffer/isolator 780, and a phase shifter 783); and 
providing said combined signal to a control input of said VCO (via C2, 20, and R6).

Claims 7 and 17: MacMullen discloses a frequency multiplier (31) coupled between said output of said VCO and said first input and said second input of said first combiner (see Fig.4).

Claims 1, 8, 10-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 4,336,505).

Claim 1: Meyer discloses a circuit (Fig.9) for use with a phase-locked loop (56, 58, 59, 22, 12) including a voltage-controlled oscillator (12), comprising: 
a first delay line (100) coupled to an output of said VCO (via 26); and 
a first combiner (28, which may “approximate an ideal multiplier circuit”; col.7,29-34) having a first input coupled to an output of said first delay line (see Fig.9), a second input coupled to said output of said VCO (via 26), and an output coupled to a control input of said VCO (via 18-3 and 22).

Claim 11: Meyer discloses a method of operating a circuit (Fig.9) for use with a phase-locked loop (56, 58, 59, 22, 12) including a voltage-controlled oscillator (12), comprising: 
receiving an output signal from said VCO (via 26 and 100);
delaying said output signal (via delay line 100) to produce a first delay signal (output of 100); 
combining said first delay signal with said output signal to produce a combined signal (the delay signal output at 100 is phase shifted and combined with the signal received from the output of 12 via multiplier 28); and 
providing said combined signal to a control input of said VCO (via 18-3 and 22).

Claims 8 and 18: Meyer discloses wherein said first delay line comprises a plurality of delay elements (see col.24,1-6).
Claim 19: Meyer discloses wherein said delaying and said combining further comprises: delaying said output signal to produce a second delay signal (e.g. from a different selected delay of 100; see col.24,1-6); and combining said second delay signal with said output signal and selecting at least one of said first delay signal and said second delay signal to produce said combined signal (selecting a delay signal from the plurality of delay elements of 100 to produce the combined signal; see col.24,1-13).
Claims 10 and 20: Meyer discloses wherein said first combiner is configured to perform an operation by forming a product of said first input of said first combiner and said second input of said first combiner to produce said output thereof (via 28, which may “approximate an ideal multiplier circuit”; col.7,29-34).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 5,521,557, hereinafter “Yamashita”).

Claim 1: Yamashita discloses a circuit (Fig.2) for use with a phase-locked loop (see Fig.3) including a voltage-controlled oscillator (10), comprising: 
a first delay line (12) coupled to an output of said VCO (see Fig.2); and 
a first combiner (high frequency mixer 14-1) having a first input coupled to an output of said first delay line (see Fig.2), a second input coupled to said output of said VCO (see Fig.2), and an output coupled to a control input of said VCO (via the remainder of 22 and Vout).

Claim 11: Yamashita discloses a method of operating a circuit (Fig.2) for use with a phase-locked loop (see Fig.3) including a voltage-controlled oscillator (10), comprising: 

delaying said output signal (via 12) to produce a first delay signal (output of 12); 
combining said first delay signal with said output signal to produce a combined signal (via 14-1); and 
providing said combined signal to a control input of said VCO (via the remainder of 22 and Vout).

Claim 9: Yamashita discloses a second delay line (12 and/or 24)  coupled to said output of said VCO (see Fig.2); and a second combiner (14-2) having a first input coupled to an output of said second delay line (see Fig.2), a second input coupled to said output of said VCO (see Fig.2), and an output coupled to said control input of said VCO (via the remainder of 22 and Vout).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watkins et al. (US 5,661,439) discloses in Fig.4a another example of a delay line frequency discriminator (25) including a null phase shifter (32) connected to the second input of the combiner/mixer circuit 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849